Title: Enclosure: Account of John Adams’ Salary, 1779–1782
From: Adams, John
To: Continental Congress



No: 1.

Account stated to be transmitted to Congress, in answer to Secretary Livingston’s Letter of 22d. May 1782.
The United States to John Adams.


Dr:



To two Years & an half’s Salary, commencing, the 13th. November. 1779. & ending the 13th. May. 1782—p 2500 £. pr: Ann:
£6250—



Cr:



By Cash &c: recd. of the United-States, from the House of Mr: Ferdinando Grand, at Paris, and the House of Fizeau, Grand & Co: at Amsterdam
£6250—


